State v. Racheal Fowler















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-273-CR

     THE STATE OF TEXAS,
                                                                         Appellant
     v.

     RACHEAL FOWLER,
                                                                         Appellee
 

From the 1st District Court
Newton County, Texas
Trial Court # 5269-1
                                                                                                                
                                                                                                         
CONCURRING OPINION
                                                                                                                

      Everything in the majority opinion is dicta.  The State withdrew its notice of appeal before
we issued an opinion in the case.  We therefore have no appeal in which to form and express any
opinion.  Because the notice of appeal has been withdrawn, we may dismiss the appeal.  Tex. R.
App. P. 42.2(a).  I concur only in the judgment of dismissal.

                                                                   TOM GRAY
                                                                   Justice

Concurring opinion delivered and filed January 8, 2003
Publish

;              PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed February 13, 2002
Do not publish
[CV06]